CADWALADER, District Judge.
This case was argued upon libel and answer, and, having been considered, the respondents are allowed, if so advised, to amend their answer. If it shall not be amended before the next stated session of the court on the 12th instant, a decree will be entered by the clerk for libellants. In giving leave to amend, the court will not be understood as intimating that the present answer does not sufficiently and properly raise'the true question to be decided between the parties.
Nov. 12. The respondents having declined to amend, decree for libellants.
And afterwards, on Dec. 21, 1875, the amount due the libellants was assessed at $1,945.45, with costs.